


Exhibit 10.4

 

AMENDMENT NO. 2 TO
LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 2”) dated as of
July 10, 2002 by and among AEP Industries, Inc. (“Borrower”), the financial
institutions from time to time parties to the Loan Agreement (as hereinafter
defined) as lenders (each individually, a “Lender” and collectively, “Lenders”)
and Congress Financial Corporation, a Delaware corporation, in its capacity as
agent for Lenders (in such capacity, “Agent”).

 


WITNESSETH

 

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may make loans and advances
and provide other financial accommodations to Borrower as set forth in the Loan
and Security Agreement, dated November 20, 2001, by and among Agent, Lenders and
Borrower, as amended by Amendment No. 1 to Loan and Security Agreement dated
December 9, 2001 (as the same now exists and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto (collectively,
together with the Loan Agreement, the “Financing Agreements”);

 

WHEREAS, Borrower has requested that Agent make available to Borrower Letter of
Credit Accommodations in the form of banker’s acceptances of up to $5,000,000 at
any one time outstanding and Agent is willing to do so to the extent and subject
to terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Definitions.

 

1.1 Defined Terms. For purposes of this Amendment, all terms used herein,
including but not limited to, those terms used and/or defined herein or in the
recitals hereto shall have the respective meanings assigned thereto in the Loan
Agreement as amended by this Amendment No. 2 to Loan and Security Agreement.

 

1.2 Amendments to Definitions.  All references to the term “Letter of Credit
Accommodations” in the Loan Agreement and the other Financing Agreements and
each such reference is hereby amended to mean, collectively, letters of credit
and banker’s acceptances issued with respect to drafts presented under letters
of credit for the purchase of merchandise, and merchandise purchase or other
guaranties which are from time to time either (a) issued or opened by Agent or
any Lender for the account of Borrower or any Obligor or (b) with respect to
which Agent or Lenders have agreed to indemnify the issuer or guaranteed to the
issuer the performance by Borrower or any Obligor of its obligations to such
issuer, sometimes being

 

--------------------------------------------------------------------------------


 

referred to in the Loan Agreement or such other Financing Agreements
individually as a “Letter of Credit Accommodation”. The term “banker’s
acceptance” as used herein shall refer to a time draft that is an order written
by the beneficiary of a letter of credit as the drawer of the time draft
instructing the issuer of the letter of credit as the drawee to pay the amount
specified in the time draft that has been accepted by a bank.

 

Section 2. Amendments to Loan Agreement.

 

2.1 Letter of Credit Accommodation Fees. Section 2.2(b) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrower shall pay to
Agent, for the benefit of Lenders, (i) a letter of credit fee at a rate equal to
two (2%) percent per annum on the daily outstanding balance of the Letter of
Credit Accommodations, other than banker’s acceptances, for the immediately
preceding month (or part thereof), (ii) an acceptance fee at a rate equal to two
and one half (2 1/2%) percent per annum on the daily outstanding balance of
Letter of Credit Accommodations consisting of banker’s acceptances for the
immediately preceding month (or part thereof), in each case, payable in arrears
as of the first day of each succeeding month, except that Agent may, and upon
the written direction of Required Lenders shall, require Borrower to pay to
Agent for the ratable benefit of Lenders such letter of credit fee under clause
(i), at a rate equal to four (4%) percent per annum, and such acceptance fee
under clause (ii), at a rate equal to five and one half (5 1/2%) percent per
annum in each case on the applicable daily outstanding balance for: (A) the
period from and after the date of termination hereof until Agent and Lenders
have received full and final payment of all Obligations (notwithstanding entry
of a judgment against Borrower) and (B) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent in good faith. Such letter of credit fees and
acceptance fees shall be calculated on the basis of a three hundred sixty (360)
day year and actual days elapsed and the obligation of Borrower to pay such fees
shall survive the termination of this Agreement”.

 

2.2 Letter of Credit Accommodation Fees. Section 2.2(e) of the Loan Agreement is
hereby amended by adding the following to the end thereto:

 

“, provided, that, the amount of all outstanding Letter of Credit Accommodations
consisting of banker’s acceptances and all other commitments and obligations
made or incurred in connection therewith shall not at any time exceed
$5,000,000.”

 

Section 3. Provisions of General Application

 

3.1 Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. To
the extent of conflict between the terms of this

 

2

--------------------------------------------------------------------------------


 

Amendment No. 2 and the other Financing Agreements, the terms of this Amendment
No. 2 shall control. The Loan Agreement and this Amendment No. 2 shall be read
and construed as one agreement.

 

3.2 Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York, but excluding any principles of conflicts of
law or other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.

 

3.3 Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

3.4 Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.  In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

 

 

CONGRESS FINANCIAL CORPORATION, as Agent and
as Lender

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

AEP INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------
